Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/17/2021
Claims 1, 8, and 15 have been amended by Applicant.
Claims 1-9, 13-23 are currently pending of which: 
Claims 17-20 were withdrawn from consideration as directed to non-elected inventions. 
Claims 1-9, 13-16, 21-23 are currently under examination and rejected as follows  
Response to Amendments
112 (a) rejection in the previous act is withdrawn in view of Applicant’s amendment as suggested by Examiner. 
101 rejection in the previous act is maintained with an explanation below. 
Response to 101 Arguments
Applicant’s 12/17/2021 amendment necessitated new grounds of rejection in this action.
Examiner reincorporates all finds at Non-Final Act 09/17/2021 p.3 ¶4-p.10 ¶1, p.12 - p.21.   
Step 2A Prong Two Arguments
- independent Claim 1 - 
First, Remarks 12/17/2021 p.13 ¶2-p.14 ¶1 argues that similar to “Amdocs (Israel) Limitedv. Openet Telecom, Inc. 841 F.3d 1288 (Fed. Cir. 2016)”, the current claims solve a technical problem allowing sales management tool to convey search results to a user that are limited to the items that satisfy customer's financial constraints, lender policy requirements, seller preferences and behavioral characteristics, and to generate the results within a reasonable and acceptable timeframe in light of Original Specification ¶ [0016].
           Examiner fully considered said  argument but respectfully disagrees finding it unpersuasive because “Amdocs”, uniquely benefited of special claim construction (“Amdocs (Israel) Ltd. v. Openet Telecom, Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1180, November 1, 2016, 2016 BL 363621, 841 F.3d 1288, 120 USPQ2d 1527 p.1530), where Federal Circuit found a distributed architecture minimizing impact on network and system resources through a distributed architecture by collecting and processing data close to its source, and enabling load distribution to allow data to reside close to the information sources, thereby reducing congestion in network bottlenecks, while still allowing data to be accessible from a central location (“Amdocs” supra).
narrow the first inventory subset to a second inventory subset of items in the inventory of items having a financial structure in the structure catalog that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics” at Remarks 12/17/2021 p.14 ¶1 are far from the requisite technological details for reducing network congestion as detailed by “Amdocs” above, and much closer to “Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017)” as cited by MPEP 2106.04(a)(2) II. B, because in “Credit Acceptance” supra, the patentee claimed an analogous “system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user”. See MPEP 2106.04(a)(2) II B. Moreover, here similar to “Credit Acceptance”, the narrowed inventory items similarly associate “inventory items” to “financial structures”, “match[ing] consumer constraints, seller preferences, and behavioral characteristics”. Thus far from technological details for reducing network congestion in Amdocs, the current claims recite, set forth or describe the abstract commercial interactions of MPEP 2106.04(a)(2) II B.
	Also, the narrowed association of “inventory items” to “financial structures” by “match[ing] the consumer constraints, seller preferences, and behavioral characteristics” is not meaningfully different than the intermediated settlement of “Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) as cited by MPEP 2106.04(a)(2) II A, as well as the processing of information through a clearing-house [here “ancillary system associated with the lender system”], where the business relation is the relationship between a party that submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, as in Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012), cited by MPEP 2106.04(a)(2) II.
	Thus, most of the argued elements do not integrate the abstract but rather narrows it.
Second, Remarks 12/17/2021 p.14 ¶2 - p.15 ¶1 argues that similar to “Bascom Global Internet Services v. AT&T Mobility LLC. 827 F.3d 1341 (Fed. Cir. 2016)” the remote availability of the “consumer constraints” and their immediate accessibility via an “API call” provides a specific, discrete implementation, and is thus are patent eligible. 
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive because in “Bascom” supra the claims provided hybrid or dual filtering scheme implemented on ISP server comprised of master-inclusive list, individual-customizable set of exclusive lists, and individual-customizable set of inclusive lists (“Bascom” supra), which, for its time (1990s), was found by the Federal Circuit to be a technology-based solution that filtered Bascom” took a prior art filter solution (one-size-fits-all filter at the ISP server) and made it more dynamic and efficient (providing individualized filtering at ISP server), raising themselves to a level of software-based invention that improve[s] the performance of the computer system (“Bascom” supra). Here however, the Applicant merely argues at Remarks 12/17/2021 p.14 ¶2 that the system programmatically limit the search results in structure catalog to those that do not violate the consumer constraints, which can be viewed as a form of filtering content as in “BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016)” cited by MPEP 2106.04(a)(2) C. i., narrowed to historical usage information while inputting data, as in “BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691” cited by MPEP 2106.04(a)(2) II C ii, with the Examiner further adding that improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality, as in “BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281,1287-88,127 USPQ2d 1688,1693-94, Fed Cir 2018” cited by MEPEP 2106.05(a) I. 
	Moreover, Examiner points to MPEP 2106.05(f) to submit that remotely monitoring audit log data1 [here “inventory” and “financial structures”] accessing user-specific info [here “accessing details about the potential customer”] through mobile interface [here “API”] and pointers to retrieve information2 as well as requiring use of software [here “via an API call”] to tailor information [here “search results”] and provide it to the user on a computer3, are mere examples of applying the abstract idea which does not integrate it into a practical application. 
Third Remarks 12/17/2021 p.15 ¶2 - p.16 ¶1 argues that similar to “Core Wireless Licensing v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018)” and “Trading Technologies International Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017)”, the current claims summarize and present information in electronic devices, and thus are patent eligible. 
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive because merely adding of summarizing capabilities is different than how the claims in “Core Wireless” improved an interface that displayed application summary of unlaunched applications, where particular data in the summary was selectable by user to launch respective application. MPEP 2106.05(a) I. x. Here the argued features at most require mere use of software as a tool [here “sort panel”] to apply the abstract idea by tailoring information [here “sort panel to sort and refine the search result”, that is argued to display first inventory and financing details (APR and payment per month) along with visual heuristic that confirms that the item satisfies the seller preferences and the behavioral characteristics at Remarks 12/17/2021 p.15 ¶2] and provide it to a user on a generic computer. MPEP 2106.05(f)(2)(v) citing “Intellectual Ventures I LLC v. Capital One Bank (USA) 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 Fed. Cir. 2015”. 
	These argued elements can also be viewed from the prism of remotely accessing user-specific information through a mobile interface, recited at MPEP 2106.05(f) citing “Intellectual Ventures v. Erie Indem Co, 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 Fed Cir 2017”.
	Examiner also points to “October 2019 Update: Subject Matter Eligibility” p.13 ¶2 to remind Applicant that “an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”.
        Thus, the argued elements, do not integrate the abstract idea into a practical application.  

--------------------------------------------------------------------------------------------------------------------------
Step 2A Prong Two Arguments
- dependent Claim 3 -
	Applicant argues at Remarks 12/17/2021 p.16 ¶1 that allowing the user to further refine the search result to items having a specified characteristic (dependent Claim 3) and allowing the dynamic sorting of the items in the search result (non-elected dependent Claims 17-19) further evince the practical application of the independent claims and impose meaningful limits on any alleged judicial exception such that the claim as a whole is more than a drafting effort designed to monopolize the alleged judicial exception.
	Examiner fully considered said argument but respectfully disagrees finding it unpersuasive because, when tested per MPEP 2106.05(f), Claim 3 further narrows the above concepts to monitoring audit log data4, accessing user-specific information, through mobile interface and pointers to retrieve information5 and requiring use of software to tailor infoand provide it to the user on a computer6. These do not integrate the abstract idea into a practical application. As per dependent claims 17-19 argued at Remarks 12/17/2021 p.16 ¶1, the Examiner submits that said claims 17-19 have been withdrawn from consideration and are not being examined at this time. 




Step 2B
	Applicant further argues at Remarks 12/17/2021 p. 16 last ¶ to p.17 ¶1 that by the lack of prior-art based rejections, the specific techniques required by the claims were not generally known, and thus are not conventional or well-known and thus part of the inventive concept.
	Examiner fully considered Applicant’s Step 2B argument but respectfully disagrees, finding it unpersuasive, by first reminding Applicant that the Step 2B part of the test refers of whether the additional, computer-based elements provide significantly more. Inquiry into whether the additional elements are well-understood routine and conventional [MPEP 2106.05(d)] is merely one option among many [MPEP 2106.05(a)-(h)]. 
	Examiner relied on MPEP 2106.05(f) to show that the additional elements merely apply the abstract idea, and further relied on MPEP 2106.05(h) to corroborate that the additional elements merely narrow or limit the abstract idea to a field of use or technological environment. Such evidence should suffice in compliance with Step 2B.
	However, assuming arguendo that additional evidence would be required to demonstrate that the additional elements are we-understood, routine and conventional per MPEP 2106.05(d), the Examiner proactively provided the requisite degree of evidence at Final Act 01/11/2021 p.15 ¶2 to p.19 and Non-Final Act 09/17/2021 p.18 ¶3 - p.21, using as evidence a combination of case law mapped to the claim language as well as, evidence based on Applicant’s own l Specification and various Publications. These are reincorporated herein.        
With respect to the novelty and non-obviousness, Examiner further submits that inquiry into 35 USC 102 and 35 USC 103  is separate from subject matter eligibility under 35 USC 101. For example, Examiner redirects Applicant to MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art…. [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”.In conclusion the Examiner reasons that the claims still recite or at east describe or set forth the abstract idea [Step 2A prong one], with their additional, computer-based elements not integrating the abstract into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. Thus Claims 1-9,13-16, 21-23 are ineligible. 
	In conclusion the examiner submits that the examined claims still recite, describe or set forth the abstract exception, with their additional, computer-based elements not integrating the abstract exception into a practical application or providing significantly more. 
	Therefore, the claims are believed to be patent ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 13-16, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), describe or set forth the abstract idea except where strikethrough  
“” 
(independent Claim 8):
“ (independent Claim 15):
    * “;
    * “receiving, 
     * “creating /create, a structure catalog that catalogs
of a plurality of financial structures with each item of a plurality of items in the inventory of items, wherein the financial structures provide a plurality of lender approved financing options for the potential customer for each respective item of the plurality items”;
     * “determining/determine,  consumer constraints that provide financial details about the potential customer by accessing details about the potential customer ”;
     * determining/determine, ;
     * “limit the plurality of items to a first inventory subset by comparing lender qualifications in each of the plurality of lender approved financing options to the consumer constraints and then, upon generating the first inventory subset, comparing the lender approved financing options to the seller preferences and behavioral characteristics to further narrow the first inventory subset to a second inventory subset of items in the inventory of items having financial structure in the structure catalog that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics, wherein the consumer constraints, and the plurality of lender approved financing options 
     * “providing/provide, , a search result in response to the inquiry, for displaying in the remote sales management 
     * “wherein the search result displays the second inventory subset, financing details comprising an APR and a payment per month from a financial structure in the financial structures for each displayed item in the first inventory subset, a visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfies the seller preferences and the behavioral characteristics by determining that the item is in the first inventory subset, a visual heuristic for each displayed item in the first inventory subset that confirms that the item satisfies the seller preferences and the behavioral characteristics by determining that the item is in the second inventory subset,  (independent Claims 1,8, 15)
      * “wherein the remote sales management(dependent Claims 2,9,16)
       * “receiving search criteria, wherein the search criteria comprises a characteristic”;
       * “determining a third inventory subset by limiting the inventory subset to items having the characteristic”; “and”
       * “”
(dependent Claim 3)
        * “receiving search criteria, wherein the search criteria comprises an updated structure parameter”; “and” 
       * “narrowing the financial structure subset to a second financial structure subset by applying the updated structure parameter to the financial structures and matching the financial structures to the consumer constraints”
(dependent Claim 4)
* “wherein consumer constraints comprise credit score and monthly payment amount”
(dependent Claim 5)
* “providing an intake pre-qualification process to the potential customer”; “and” 
* “determine consumer constraints based on results of intake pre-qualification process”
(dependent Claim 6)
* “receiving information about a new item”; 
* “adding the new item to inventory of items”; 
* “associating additional financial structures with the new item”
(dependent Claim 7)
*”group inventory subset & financial structure subset into schematic groups, wherein the schematic groups arrange items inventory according to types of the financial structures”
(dependent Claim 13)
* “wherein the financial structures are received from a qualified lender”
(dependent Claim 14)
* “wherein the action is a sorting of grouping of the past search result”
(dependent Claims 21, 22, 23)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2)II, Examiner tests the above limitations per MPEP 2106.04(a)(2)II and finds said limitations to  still recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: 
       = fundamental economic principles [here “inventory, APR and a payment per month” etc. at independent Claims 1, 8, 15, narrowed at dependent Claims 2-7, 9, 13-16, 21-23] and fundamental economic practices [here “each displayed item in 1st inventory subset that confirms that the item satisfies the seller preferences and behavioral characteristics by determining that the item is in 2nd inventory subset” at independent Claims 1, 8, 15];
       = commercial interactions i.e. contracts, sales activities, behaviors [here “non-haggle”, “behavioral characteristics”, “preferences”, “past search result” etc.] marketing and business relations [preponderantly here as “sales management”];
      = managing such interactions, relationships, behaviors by following rules, instructions.
	Here, for example, such rule-based management refers to “financial structure in the structure catalog that simultaneously matches the consumer constraints, the seller preferences, and the behavioral characteristics, wherein the consumer constraints, the plurality of lender approved financing options, the seller preferences” etc. at independent Claims 1, 8, 15 and further narrowed down at dependent Claims 2-7, 9, 13-16, 21-23. Also here, “calculating financial structures” limitation and the narrowing of “financing details” to “APR and payment per month” falls within the fundamental economic principles or practices of “Certain Methods of Organizing Human Activities”.  Similarly, the limitation of “receiving” “potential” “customer” “inquiry” sill falls within commercial interactions including sales activities, business relations, agreements, contracts; legal obligations. Last but not least, the amended capabilities to “sort” and “refine” the “search result” could be viewed as example of managing such interactions or relationships by following rules or instructions of the “Certain Methods of Organizing Human Activities”. The “comparing of lender qualifications” limitation as identified above, also falls within the fundamental economic practices and commercial interactions of the abstract grouping of “Certain Methods of Organizing Human Activities”. see MPEP 2106.04(a)(2) II. A,B,C.
Examiner also tests the above limitations per MPEP 2106.04(a)(2)III and finds said limitations recite or at least set forth or describe the abstract grouping of “Mental Processes” expressed in words by use of physical aids such as pen and paper. For example the Examiner scrutinizes the newly added limitation of “visual heuristic for each displayed item” in light of Original Specification ¶ [0043] last sentence and observes that such “visual heuristic” refers to a color indicator of red/yellow/green that falls well within the use of physical aids such as colored crayons to draw or indicate on a piece of paper respective subsets of inventory items as part of mental judgment [here “confirm item satisfies seller preferences & behavioral characteristics”], evaluation [here “determining” “item is in the second inventory”] and observation [here “visual heuristic”, i.e. color] all corresponding to the “Mental Processes” of MPEP 2106.04(a)(2)III. 

	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically, per MPEP 2106.05(f)(2) cited by MPEP 2106.04(d)  the additional elements of “storing, in association with a lender system inventory of items in a sales management tool” and “for displaying” “search result in the remote sales management tool”; independent Claims 1,8, 15; “re-displaying search result to include second inventory subset” at dependent Claim 3, and the passive diathesis at the wherein limitation of Claims 1, 8, 15: “wherein the consumer constraints, the plurality of lender approved financing options, the seller preferences, and the behavioral characteristics are stored respectively in similar arrays” represent mere use of computer in its ordinary capacity to perform in addition to economic tasks as identified above, other tasks such as to receive, store, transmit data. Language such as “employing by the one or more processors constraint programming to limit the plurality of items to inventory subset” is analogous to merely applying the abstract idea by additional computer based elements (recited just above as “computer”, “one or more processors”, “constraint programming”, “sort panel” etc.) used as tools (here used in conjunction with the “sales management tool”). Indeed, according to MPEP 2106.05(f)(2) generating menus & requiring software use (here “constraint programming”, “sort panel”, “API”, etc. at independent Claims 1,8,15) to tailor info (here “access details about potential customer”, “simultaneously matches consumer constraints & seller preferences” and “to sort and refine search result” at independent Claims 1, 8, 15) and monitor audit log data (here “lender approved financing options”, “consumer constraints”, “inventory of items” “subset” at independent Claims 1, 8, 15) represent mere  forms of applying the abstract exception. Based on  reliance of MPEP 2106.05(f)(2) as cited by MPEP 2106.04(d), Examiner finds that combination of additional, computer-based elements of “constraint programming”, “panel” “computing device / processor coupled to memory and configured to” perform the computer functions of “storing and refining”, displaying”, “re-displaying” and use of “arrays” that apply abstract idea, as recited or set forth above, do not integrate the abstract idea into a practical application. 
	The fact that the claims have been amended to include a wherein limitation where 
“the consumer constraints, the plurality of lender approved financing options, the seller preferences, and the behavioral characteristics are stored respectively in similar arrays”, is merely an attempt to apply the abstract idea [per MPEP 2106.05(f)] where such arrays 7) and/or to limit [per MPEP 2106.05(h)] the abstract “options”, “preferences” and “characteristics” to a field of use or technological environment8.  
	Further as corroborated by  MPEP 2106.05(h), the identifying participants (here “consumer”, “lender”, “seller” / “dealer” at dependent Claim 14) in the abstract process (above), then monitoring audit log data (“inventory of items” at independent Claims 1, 8, 15, dependent Claims 3,7,13) as relating to transactions or activities (here “having corresponding financial structure that simultaneously matches consumer constraints & seller preferences” at independent Claims 1, 8, 15 ) executed in a computer environment (here employing constraint programming”, “call to ancillary system associated with the lender system” at independent Claims 1, 8, 15) is merely a requirement to limit the abstract idea to a computer filed. The same can be said about “employing by the processor(s) constraint programming to limit the inventory of items” at independent Claims 1, 8, 15 to display certain results (here “visual heuristic for each displayed item”) of the collection & analysis (here “display” / “re-display” “search result” of “limit[ed]” “inventory of items” at independent Claims 1, 8, 15, dependent Claim 3) and/or requiring that the abstract idea of creating contractual relationship [here “financing details comprising an APR and a payment per month from a financial structure in the financial structures”] be limited to a field of use or technological environment.  
	The same field of use rationale would apply for the limitation of “wherein the remote sales management tool is a vehicle sales management tool and the inventory of items is an inventory of vehicles at the seller [which is] a dealership” at dependent Claims 2,9,16. Based on reliance of MPEP 2106.05(h) cited by MPEP 2106.04(d), Examiner finds that the combination of the additional, computer-based elements of “constraint programming”, “computing device / processor coupled to the memory and configured to”, “arrays” to perform the above computer functions do not integrate the abstract idea into a practical application. Similarly, when tested per MPEP 2106.05(a), automation of manual process [here “in response to an input” “the search result further displays the second inventory subset”] geared toward the financing processing does not to improve actual computer-functionality according9. 

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. See MPEP 2106.05(f),(h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.
	Even assuming arguendo, just for the sake of argument, that further evidence would be require to demonstrate conventionality of the additional, computer based elements, Examiner would further point to MPEP 2106.05(d) demonstrating that storing and retrieving information in memory electronic recordkeeping (here “arrays” at the wherein limitation and “storing / store, in association with a lender system, information about an inventory of items associated with a seller, the information being accessible to the seller via in a remote sales management tool” at independent Claims 1,8, 15) are well-understood routine, conventional. 
	The same can be said about utilizing an intermediary computer (here “remote sales management tool” and “ancillary system”) to forward information (“call to ancillary system associated with the lender system”) as well as to present offers (here “remote sales management tool” “for displaying” “a search result in response to the inquiry”, “sort panel to sort and refine the search result” “wherein the search result displays the inventory subset, financing details comprising an APR and a payment per month from a financial structure in the corresponding financial structures for each displayed item in the inventory subset” at independent Claims 1, 8, 15; “re-displaying the search result to include second inventory subset” at dependent Claim 3) as well as arranging a hierarchy of groups, sorting information (here “sort panel to sort and refine the search result” at independent Claims 1,8, 15; “group inventory subset and financial structure subset into schematic groups” [that] “arrange the inventory of items according to types of the financial structures” at dependent Claim 13), and eliminating less restrictive information / performing repetitive calculations (here “employing by the processor(s) constraint programming to limit  the inventory of items to an inventory subset comprising items in the inventory of items having a corresponding financial structure that simultaneously matches the consumer constraints” at independent Claims 1, 8, 15). 
	Examiner would also point as evidence to the high level of generality of the recited 
	* Original Specification ¶ [0080] “The foregoing description of the specific embodiments will so fully reveal the general nature of the invention that others can, by applying knowledge within the skill of the art, readily modify and/or adapt for various applications such specific embodiments, without undue experimentation, without departing from the general concept of the present invention”. 
	* Original Specification ¶ [0081] “The breadth and scope of the present invention should not be limited by any of the above-described exemplary embodiments, but should be defined only in accordance with the following claims and their equivalents”. 
	* Original Specification [0060] “Computer system 600 may include one or more processors (also called central processing units, or CPUs), such as a processor 604. Processor 604 may be connected to a communication infrastructure or bus 606”. 
	* Original Specification [0063] “Computer system 600 may also include a main or primary memory 608, such as random access memory (RAM). Main memory 608 may include one or more levels of cache. Main memory 608 may have stored therein control logic (i.e., computer software) and/or data”. 
	* Original Specification [0064] “Computer system 600 may also include one or more secondary storage devices or memory 610. Secondary memory 610 may include, for example, a hard disk drive 612 and/or a removable storage device or drive 614. Removable storage drive 614 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive”. 
	* Original Specification [0065] “Removable storage drive 614 may interact with a removable storage unit 618. Removable storage unit 618 may include a computer usable or readable storage device having stored thereon computer software (control logic) and/or data. Removable storage unit 618 may be a floppy disk, magnetic tape, compact disk, DVD, optical storage disk, and/ any other computer data storage device. Removable storage drive 614 may read from and/or write to removable storage unit 618”. 
	* Original Specification [0066] “Secondary memory 610 may include other means, devices, components, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 600. Such means, devices, components, instrumentalities or other approaches may include, for example, a removable storage unit 622 and an interface 620. Examples of the removable storage unit 622 and the interface 620 may include a program cartridge and cartridge interface (such as that found in video game devices), a removable memory chip (such as an EPROM or PROM) and associated socket, a memory stick and USB port, a memory card and associated memory card slot, and/or any other removable storage unit and associated interface”. 
	* Original Specification [0071] “In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computerAtty. Dkt. No. 4375.0060000 Capital One Ref: IDF5179-21-program product or program storage device. This includes, but is not limited to, computer system 600, main memory 608, secondary memory 610, and removable storage units 618 and 622, as well as tangible articles of manufacture embodying any combination of the foregoing. Such control logic, when executed by one or more data processing devices (such as computer system 600), may cause such data processing devices to operate as described herein”. 
	* Original Specification ¶ [0050] last sentence reciting at a  high level of generality: “…consumer constraint engine 116 may store the consumer constraints as a matrix, single- or multi-dimensional array,…” and Original Specification mid-¶ [0051] also reciting at a high level of generality: “Lender policy and pricing engine 118 may store the information in a matrix, single- or multi-dimensional array, or other suitable data structure that can process the large number of available structures at a sufficient scale”.	
	With respect to the conventionality of “arrays”, Examiner also relies on MPEP 2106.04(d) I.2. to point to specific publications such as:
	* US 20080140647 A1 Atty. Dkt. No. 4375.0060000 ¶ [0044]: “The results mixer then uses the recalculated search result quality scores to rank the news and generic web page search results in a single ranking” 
	* US 20120221788 A1 stating at ¶ [0002] “To represent data as a multi-dimensional array, conventional programming languages and computing platforms enable access to elements of the array, which are stored in physical computer memory”.
	* US 20160182316 A1 reciting at ¶ [0021] 1st sentence: “a generic format in the form of a multi-dimensional array 210”.
	* US 20120331259 A1 reciting at ¶ [0006] 1st sentence reciting: “conventional arrays, such as single or multi-dimensional arrays”
	* US 20110158544 A1 ¶ [0004] 1st sentence: “Conventionally, in the information processing field, information of multi-dimensional arrays has frequently been processed”.
	* US 20060098017 A1 [0038] : “multi-dimensional array in conventional languages”
	* US 20040207630 A1 ¶ [0142] teaching the: “access data stored in a conventional multi-dimensional array”
	* US 20040044441 A1 teaching at ¶ [0007]: “Another conventional approach for storing information about spatial relations among objects in the environment used a multi-dimensional, symbolic array”.
	With respect the conventionality of “visual heuristic” read in light of Original Spec ¶ [0043] last sentence as color red/yellow/green indicator, the Examiner further points to
	* US 20080154458 A1 reciting at a high level of generality at its own Claim 11: the inventory risk report is color coded by overall risk level for said expected failing parts.
          With respect the conventionality of “visual heuristic”, the Examiner further points to
	* US 20180204281 A1 ¶ [0428] Client application 114, in some embodiments, may be connected to the dealer portal through, for example, API services provided by vehicle data system 100. As add-ons are selected/rejected by the dealer or consumer, vehicle data system 100 can push information to the dealer portal and client application to update the dealer portal and client application 114 interface to reflect the current state of the transaction (e.g., to show selected vehicle and add-ons and current price/payment schedule based on selected vehicle and add-ons).
	* API, wikipedia, archives org, Jul 25th, 2019 disclosing the conventionality of API. 
    In conclusion, Claims 1-9, 13-16, 21-23 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory medium” or product) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are ineligible. 
---------------------------------------------------------------------------------------------------------------------
Examining Claims with respect to prior art
- All grounds of prior art rejection(s) has been or have been overcome -  
Claims 1-9, 13-16, 21-23 have overcome the prior art, with the following being the Examiner’s statement of reasons for overcoming the prior art: The closest prior art was previously made of record and dated 07/14/2020: 
	* Hankey et al, US 20080183616 A1 hereinafter Hankey in view of
	* Wu et al, US 20150363838 A1 hereinafter Wu and in further view of  
	* Dhandapani et al, US 20170178063 A1 hereinafter Dhandapani.

	Yet, the primary reasons for allowance is that said references when considered either alone or together with adequate rationales, fail to teach the combination of the “class” “selected from a set of classes comprising a no-haggle class that limits the financial structures to those that do not include negotiation-based financial considerations” such that the “seller profile” [is] “built by associating seller with” [the]  “class based on” “past search result by seller” [to] “determin[e]” [both] “seller preferences and behavioral characteristics” “compar[ed]”, [as part of] “constraint programming” “to” “lender approved financing options to further narrow the first inventory subset to a second inventory subset of items in the inventory of items having a financial structure in the structure catalog that simultaneously matches the consumer constraints” “stored respectively in similar arrays” as recited in independent Claim 1 and similarly recited in sister independent Claims 8, 15.
Claims 2-7, 21 are dependent and overcome the prior art based on parent Claim 1.
Claims 9, 13,14,22 are dependent and overcome the prior art based on parent Claim 8.
Claims 16, 23 are dependent and overcome the prior art based on parent Claim 15. 
	To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to abstract features that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* Tribo, Joseph A, Inventories, financial structure and market structure, International Journal of Production Economics. 71 1-3, 79-89, May 6, 2001, providing 
Relevant disclosure on the association between financial structure and market inventories
	* US 20020002502 A1 ¶ [0047] last sentence reciting: “Thus, in addition to demonstrating the variety of products with which aspects of the invention may be used, the use of the product broker as a dating broker demonstrates how the invention assists users in learning about their own preferences”.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3624
	January 8th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        2 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        4 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        5 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
        6 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        7  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        8 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);
        9 “Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)” and “LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)”;